        Case 1:21-cv-00085-LAG Document 1 Filed 05/07/21 Page 1 of 6




                   UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF GEORGIA
                         ALBANY DIVISION

WILLIAM CUTCHIN,

               Plaintiff,
                                                  Civil Action File No.
                   v.

ELBERTA LOGISTICS
                                              JURY TRIAL DEMANDED
INTERNATIONAL, LLC,

              Defendant.

                                COMPLAINT

     Plaintiff William Cutchin (“Mr. Cutchin”) states his complaint against the

above-named Defendant as follows:

1.   This is a complaint for violation of (1) Title I of the Americans with

     Disabilities Act, 42 U.S.C. § 12111, et seq., as amended (the “ADA”) and (2)

     the Family and Medical Leave Act, 29 U.S.C. § 2601, et seq. (the “FMLA”).

                        VENUE AND JURISDICTION

2.   This Court has jurisdiction over Mr. Cutchin’s claims, which arise under

     federal law, pursuant to 28 U.S.C. § 1331.

3.   Venue is proper in this Court because the acts or omissions described herein

     occurred within the Albany Division of the Middle District of Georgia.
        Case 1:21-cv-00085-LAG Document 1 Filed 05/07/21 Page 2 of 6




                                    THE PARTIES

4.    Mr. Cutchin is a resident and citizen of the State of Georgia. He submits to the

      jurisdiction of this Court.

5.    Defendant Elberta Logistics International, LLC (“Elberta Logistics”) is a

      Georgia limited liability company. Elberta Logistics operates a trucking and

      logistics company based in Bainbridge, Georgia.

6.    At all times relevant to this lawsuit, Elberta Logistics was Mr. Cutchin’s

      employer as that term is defined by the ADA.

7.    At all times relevant to this lawsuit, Elberta Logistics was a covered employer

      under the FMLA pursuant to 29 C.F.R. § 825.104.

                      ADMINISTRATIVE PROCEDURES

8.    Mr. Cutchin has exhausted his administrative remedies with respect to the

      claims asserted herein.

9.    Mr. Cutchin timely filed a charge of discrimination with the United States

      Equal Employment Opportunity Commission (“EEOC”) on May 28, 2020.

10.   The EEOC issued a “Notice of Right to Sue” on February 11, 2021, entitling

      an action to be commenced within 90 days of receipt of such notice.

                           FACTUAL BACKGROUND

11.   Mr. Cutchin began employment with Elberta Logistics in or about September

      2019. He worked as a truck driver based out of Elberta Logistics’ headquarters


                                        -2-
        Case 1:21-cv-00085-LAG Document 1 Filed 05/07/21 Page 3 of 6




      in Bainbridge, Georgia.

12.   On or about February 10, 2020, while working for Elberta Logistics, Mr.

      Cutchin suffered a medical emergency that required him to go to the

      emergency room at a hospital in Fort Myers, Florida.

13.   Because of the current status of Mr. Cutchin’s health, the emergency room

      doctors placed Mr. Cutchin medically “out of service,” meaning he could not

      drive a commercial vehicle until his health improved.

14.   Mr. Cutchin’s medical condition substantially limited one or more of Mr.

      Cutchin’s major life activities. For example, Mr. Cutchin’s health condition

      impaired his ability to work, eat, sleep, walk, stand, lift, bend, speak, and

      breath.

15.   On or about February 10, 2020, Mr. Cutchin notified Elberta Logistics of his

      health condition and that he had been taken out of service by his healthcare

      provider.

16.   Mr. Cutchin also requested leave from work to allow time for him to recover

      and return to his job. Further, Mr. Cutchin asked that his leave be designated

      as leave under the FMLA.

17.   Elberta Logistics terminated Mr. Cutchin’s employment on or about February

      15, 2019.




                                       -3-
        Case 1:21-cv-00085-LAG Document 1 Filed 05/07/21 Page 4 of 6




                                    COUNT 1

          Disability Discrimination in Violation of Title I of the ADA

18.   Mr. Cutchin incorporates the above paragraphs as if fully set forth herein.

19.   Title I of the ADA prohibits employers from terminating an employee due to

      the employee’s disability (or perceived disability). Title I of the ADA also

      requires that employers reasonably accommodate an employee’s disability.

20.   Elberta Logistics violated the ADA by (1) failing to engage in an interactive

      process with Mr. Cutchin after learning of his disability to determine whether

      his disability could be reasonably accommodated, (2) failing to reasonably

      accommodate Mr. Cutchin’s disability, and (3) terminating Mr. Cutchin’s

      employment due to his disability (or perceived disability).

21.   For example, Mr. Cutchin would have been able to perform the essential

      functions of his position had he been permitted sufficient leave from work to

      recover from his medical condition. However, Elberta Logistics did not allow

      this accommodation and terminated Mr. Cutchin instead.

22.   Mr. Cutchin is entitled to recover all damages caused by Elberta Logistics’

      ADA violation, including lost wages, compensatory damages, attorneys’ fees,

      and litigation costs.




                                       -4-
         Case 1:21-cv-00085-LAG Document 1 Filed 05/07/21 Page 5 of 6




                                     COUNT 2

                       Retaliation in Violation of the FMLA

23.   Mr. Cutchin incorporates the above paragraphs as if fully set forth herein.

24.   The FMLA prohibits covered employers from retaliating against employees

      who assert their rights under the FMLA, including but not limited to the right

      to request FMLA leave for a serious health condition.

25.   Alberta Logistics violated the FMLA by terminating Mr. Cutchin’s

      employment in response to his request for FMLA leave.

26.   The above-described FMLA violation was willful or reckless.

27.   Mr. Cutchin is entitled to recover all damages caused by Elberta Logistics’

      FMLA violation, including lost wages, liquidated damages, attorneys’ fees,

      and litigation costs.

      Based on the above, Mr. Cutchin demands a jury trial on all triable issues and

asks the Court for the following relief:

      (1)    lost back pay,

      (2)    reinstatement, or front pay in lieu of reinstatement,

      (3)    liquidated damages as permitted by the FMLA,

      (4)    compensatory damages as permitted by the ADA,

      (5)    prejudgment interest,

      (6)    litigation costs,


                                           -5-
        Case 1:21-cv-00085-LAG Document 1 Filed 05/07/21 Page 6 of 6




     (7)   attorneys’ fees, and

     (8)   other relief deemed appropriate by the Court.

     Respectfully submitted on May 7, 2021.

s/ Regan Keebaugh
Regan Keebaugh
Georgia Bar No. 535500
Radford & Keebaugh, LLC
315 W. Ponce de Leon Ave., Suite 1080
Decatur, Georgia 30030
T: (678) 271-0300
F: (678) 271-0311
regan@decaturlegal.com




                                        -6-
